      Case 1:19-cv-11572-PBS Document 8 Filed 09/03/19 Page 1 of 4



                      UNITED STATES DISTRICT COURT
                        DISTRICT OF MASSACHUSETTS

THOMAS RAMOS,                       )
          Plaintiff,                )
                                    )
            v.                      )
                                    )       C.A. No. 19-11572-PBS
THOMAS M. HODGSON, et al.,          )
                                    )
            Defendants.             )
                                    )
                                    )


                                  ORDER

                            September 3, 2019
Saris, C.J.

     Thomas Ramos, who is incarcerated at the Bristol County

Jail and House of Correction (“Bristol County HOC”), has filed a

pro se complaint in which he alleges that, on June 10, 2019,

Bristol County HOC Correction Officer Trent Cardoso wrongfully

“assaulted and battered” him.      Compl. ¶ 6.    Ramos also claims

that Bristol County Sheriff Thomas Hodgson, “failed to properly

train” Cardoso.     Id. ¶ 7.   Ramos names Cardoso and Hodgson as

defendants.      The plaintiff also seeks leave to proceed in forma

pauperis.

     Upon review of the complaint and the motion for leave to

proceed in forma pauperis, the Court hereby orders:

     1.     The motion for leave to proceed in forma pauperis

(Docket Entry No. 5) is GRANTED.        According to the prison

account statement submitted by the Bristol County HOC (Docket
       Case 1:19-cv-11572-PBS Document 8 Filed 09/03/19 Page 2 of 4



Entry No. 5), Ramos has been without income or assets for more

than six months.    Accordingly, no initial partial filing fee is

assessed.    The entire $350 filing fee shall be collected in

accordance with 28 U.S.C. § 1915(b)(2).       The Clerk shall send a

copy of this notice to the treasurer of the institution having

custody of the plaintiff.

     2.     The motion for the Court to order the Bristol county

Sheriff’s Office to provide a certified account statement

(Docket Entry No. 6) shall be terminated as moot.

     3.      The claims against Hodgson shall be dismissed without

prejudice and Hodgson shall be terminated as a party to this

action.

     Reviewing the complaint pursuant to 28 U.S.C. §§ 1915(e)(2)

and 1915A, 1 the Court concludes that Ramos has failed to state a

claim upon which relief may be granted with regard to Hodgson.

The Court construes Ramos’s complaint as asserting claims under

42 U.S.C. § 1983 (“§ 1983”) for the violations of federal

constitutional rights.     In the context of a § 1983 claim, “only




1 These statutes authorize a federal court to dismiss an in forma
pauperis or prisoner complaint sua sponte if the claims therein
are frivolous, malicious, fail to state a claim on which relief
may be granted, or seek monetary relief against a defendant who
is immune from such relief. See 28 U.S.C. §§ 1915(e)(2)(B),
1915A(b). In conducting this review, the Court liberally
construes the complaint because Ramos is proceeding pro se. See
Haines v. Kerner, 404 U.S. 519, 520-21 (1972).


                                    2
      Case 1:19-cv-11572-PBS Document 8 Filed 09/03/19 Page 3 of 4



those individuals who participated in the conduct that deprived

the plaintiff of his rights can be held liable.”        Cepero-Rivera

v. Fagundo, 414 F.3d 124, 129 (1st Cir. 2005).        In other words,

a supervisory employer cannot be held liable under § 1983 based

solely on the misconduct of a subordinate; the supervisor must

have had some form of direct involvement in the alleged

misconduct.   See id.   A supervisor’s failure to train

subordinates who commit constitutional violations may constitute

direct involvement for purposes of § 1983, but only when “the

complaint plausibly alleges that [the supervisor] was

deliberately indifferent to the grave risk of harm that [his

subordinate] posed.”    Saldivar v. Racine, 818 F.3d 14, 20 (1st

Cir. 2016).   Here, Ramos does not allege that Hodgson was aware

of any risk of harm posed by Cardoso or any other facts

demonstrating a reckless or callous indifference by Hodgson to

the constitutional rights of others.      See Gaudreault v.

Municipality of Salem, 923 F.2d 203, 209 (1st Cir. 1990).

     4.   The Clerk shall issue summons for Cardoso. Ramos shall

serve the summons, complaint, and this order upon Cardoso in

accordance with Rule 4 of the Federal Rules of Civil Procedure.

     5.   Because Ramos is proceeding in forma pauperis, he may

ask the United States Marshals Service (“USMS”) to complete

service with all costs to be advanced by the United States.          If

so asked by Ramos, the USMS shall serve a copy of the summons,

                                   3
      Case 1:19-cv-11572-PBS Document 8 Filed 09/03/19 Page 4 of 4



complaint, and this order upon Cardoso as directed by the

plaintiff.   Ramos is responsible for providing the USMS all

copies for service and for completing a USM-285 form.         The Clerk

shall provide Ramos with a USM-285 form and instructions for

service by the USMS.

     6.   Ramos shall have 90 days from the date of the issuance

of the summons to complete service.      Failure to complete service

within 90 days may result in dismissal of the action.         See Fed.

R. Civ. P. 4(m); Local Rule 4.1 (D. Mass.).



     SO ORDERED.

                                /s/ Patti B. Saris _______
                               PATTI B. SARIS
                               CHIEF, U.S. DISTRICT JUDGE




                                   4
